                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
RETHA JOHNSON,                                  :     CIVIL ACTION
                                                :
                            Plaintiff,          :
                                                :
                      v.                        :     No. 18-4751
                                                :
MARY DOLLINGER, ERIC FETCHER,                   :
DANIEL KUHN, LAMONT PENDLETON,                  :
FRANCES HARRISON BLY, and LEE ANN               :
MONTGOMERY,                                     :
                                                :
                            Defendants.         :
                                                :

                                           ORDER

              AND NOW, this 12th day of April, 2019, upon consideration of Defendant

Lee Ann Montgomery’s (“Officer Montgomery”) Motion to Dismiss, Defendants Mary

Dollinger, Eric Fetcher, Daniel Kuhn, and Lamont Pendleton’s (the “Montgomery County

Defendants”) Motion to Dismiss, and Plaintiff Retha Johnson’s Response in Opposition, it is

hereby ORDERED that Officer Montgomery’s Motion (Doc. No. 6) is GRANTED, and the

Montgomery County Defendants’ Motion (Doc. No. 7) is GRANTED.

              IT IS FURTHER ORDERED that, with respect to Officer Montgomery:

              1.      Count I of the Complaint is DISMISSED WITH PREJUDICE;

              2.      Count II is DISMISSED WITH PREJUDICE;

              3.      Count III is DISMISSED WITH PREJUDICE;

              4.      Count IV is DISMISSED WITHOUT PREJUDICE;

              5.      Count V is DISMISSED WITH PREJUDICE; and

              6.      Count VI is DISMISSED WITH PREJUDICE.
               IT IS FURTHER ORDERED that, with respect to the Montgomery County

Defendants:

               1.     Count I of the Complaint is DISMISSED WITHOUT PREJUDICE;

               2.     Count II is DISMISSED WITHOUT PREJUDICE;

               3.     Count III is DISMISSED WITH PREJUDICE;

               4.     Count IV is DISMISSED WITHOUT PREJUDICE;

               5.     Count V is DISMISSED WITH PREJUDICE; and

               6.     Count VI is DISMISSED WITH PREJUDICE.

               IT IS FURTHER ORDERED that Johnson shall have FIFTEEN DAYS from

the date of this Order to file an amended complaint.



                                                       BY THE COURT:



                                                       /s/ Robert F. Kelly
                                                       ROBERT F. KELLY
                                                       SENIOR JUDGE




                                                2
